                    Case 08-12229-MFW                    Doc 12732             Filed 06/11/21        Page 1 of 2
                                                 08-12229 Washington Mutual, Inc.



First Name    Last Name                        Party Representing                                      Firm Name
    Glenn     Gardipeee                             individual
    Bryan           Li                                  self                                              n/a
    Victor      Sanchez                               Myself
  Rolando       Maceira                           Shareholders
  Andrew          Flynn              WAMU Equity, Common & Preferred
     Bob      gmail.com                                 Self
  Gerhard      Schwind                         Escrow Shareholder
   James         Burrell                              James                                              Burrell
    Kerry         Lent                             Shareholder
  Gerhard      Schwind                         Escrow Shareholder
    Brian        Rosen                       WMI Liquidating Trust                                 Proskauer Rose LLP
   Garvit       Chopra                        Legacy Escrow holder
  Thomas        Langan                           thomas langan
   Joseph      Froehlich                           Mr. Cooper                                        Locke Lord LLP
    TOM        KENNEDY                                Private
Christopher   Washington                                NA
  Charles        Smith                                WMILT
    Travis      Cuomo                        WMI Liquidating Trust                             Richards, Layton & Finger
    Kevin        Sharp                                Myself
    Alice        Griffin                           Alice Griffin
  Thomas          Stow                               My Self                                            My Self
     Alan        Guerra        Myself. I am a Washington Mutual Shareholder                             None
   robert         Shea                               Escrows
  Thomas        Bäumer                             Shareholder                                           Privat
     Emil        Kwong                      trust beneficiary owner                                     personal
    Ryan           Tep                                 None                                              None
    Harry       Herder                                  self
    Victor        Allen                                 self
  Marcos         Ramos                       WMI Liquidating Trust                          Richards, Layton & Finger, P.A.
    Dave          Roth                                  Self                                             N/A
     Clint           L                                Justice
 Jonathan      Weyand                           Bankruptcy Court                                   Judicial Law Clerk
   Dorian        Kafeja                                 me
     Joe      Sepulveda                                 AG
 deekshant       kumar                                  self                                         Not Applicable
     Karl        Kriese                                 Self
  Nicholas     Weninger                             Workforce                                         Workforce
    Stacy      Newman                            Goldman Sachs                                   Ashby & Geddes, P.A.
   melvin         davis                               equity                                         melvin davis
   Benny            Ip                      Trust Beneficiary Owner                                    Personal
      JS         Riddell                                self
   Rajesh            S                       Individual Shareholder
    Mark         Evans                                  Self
      D          Kirsch                                None
   Robert       Biscardi                                me
   Robert      Letherer                           Shareholders
   Dennis       Bidwell                                 Self
   Raquel     Bornacelli                          Shareholders
   Ritchie     Newman                                   self
  Michael       Blundell                                n/a                                               n/a
                            Myself (Erol Bektas) as a Escrow Holder of CLASS 19 and
   Erol         Bektas
                                                         22
  Daniel       Hoffman                                  self
Mehmet          Cetinkol                             A.Griffin
  steve          green                              defendant                                       black and white
   Chaz          Eldrige                                self
  Mark           Pintal                                None
 Jordan          Sazant                      WMI Liquidating Trust                                 Proskauer Rose LLP
 Jagdish      Bhagavatula                               Self
  Klaus         Meining                            Shareholder
Catherine         Dziok                                None
   Jane          Leamy                             U.S. Trustee                                  Office of U.S. Trustee
 Doreen          Logan                       WMI Liquidating Trust                    Trust Administrator for WMI Liquidating Trust
  Kevin          Spittle                           Shareholder
                 Case 08-12229-MFW         Doc 12732           Filed 06/11/21     Page 2 of 2
                                   08-12229 Washington Mutual, Inc.



   Alan     Moskowitz            Goldman Sachs                             Gibson Dunn & Crutcher LLP
Elisabeth    Gormley            Mr. Cooper Group
Michael     Schramek              MS Enterprises
  bryan     bourgeois                  Grifffin
  Peter       Aman                     myself                                  512 Capital Partners
   Cory     Kandestin         WMI Liquidating Trust                       Richards, Layton & Finger P.A.
 Melvin      Solway         Myself - Legacy shareholder
     P       Koester                     Self                                          N/A
   Chaz     Eldrodge                     self
   Alan        Wu                        Self
 Clifford    Nulman                      Self
  Jesus       Mejias                    None
